Case: 1:19-cv-02280-BYP Doc #: 21 Filed: 08/31/20 1 of 2. PageID #: 2519




 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 DeLEON DURDEN,                                 )
                                                )     CASE NO. 1:19CV2280
               Plaintiff,                       )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
 ANDREW M. SAUL,                                )
 COMMISSIONER OF                                )
 SOCIAL SECURITY,                               )
                                                )     MEMORANDUM OF OPINION
               Defendant.                       )     AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff DeLeon Durden’s application for

 supplemental security income (“SSI”) after a hearing in the above-captioned case. That decision

 became the final determination of the Commissioner of Social Security when the Appeals

 Council denied the request to review the ALJ’s decision. The claimant sought judicial review of

 the Commissioner’s decision.1 On August 13, 2020, the magistrate judge submitted a Report

 (ECF No. 20) recommending that the Court reverse the Commissioner’s decision and remand the

 case to the Commissioner.




        1
          The Court referred the case to Magistrate Judge George J. Limbert for
 preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local Rule
 72.2(b)(1). The parties subsequently consented to the jurisdiction of Magistrate Judge
 Limbert pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. On July 6, 2020, the case
 was reassigned from Magistrate Judge Limbert (retired) to the undersigned and referred to
 Magistrate Judge Carmen E. Henderson pursuant to General Order 2020-13. On July 23,
 2020, the case was reassigned from Magistrate Judge Henderson to Magistrate Judge
 David A. Ruiz pursuant to General Order 2020-16.
Case: 1:19-cv-02280-BYP Doc #: 21 Filed: 08/31/20 2 of 2. PageID #: 2520




 (1:19CV2280)

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

 due on August 27, 2020. Neither party has filed objections, evidencing satisfaction with the

 magistrate judge’s recommendations. Any further review by this Court would be a duplicative

 and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the report and recommendation of the magistrate judge is hereby adopted.

 The Court will reverse the decision of the Commissioner of Social Security and remand this case

 to the Commissioner for rehearing and a new decision.



        IT IS SO ORDERED.


  August 31, 2020                               /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
